234 F.3d 1324 (D.C. Cir. 2000)
AndrE L. Mays a/k/a Abdul R. Wilson, Appellantv.Drug Enforcement Administration, Appellee
No. 99-5334
United States Court of Appeals  FOR THE DISTRICT OF COLUMBIA CIRCUIT
Argued October 26, 2000Decided December 26, 2000

[Copyrighted Material Omitted]
Appeal from the United States District Court  for the District of Columbia (No. 98cv02496)
Steven J. Kaiser, appointed by the court, argued the cause  as amicus curiae on the side of appellant.  With him on the  briefs were Matthew D. Slater and Michael R. Lazerwitz.
AndrE L. Mays, appearing pro se, was on the brief for  appellant.
Michael J. Ryan, Assistant U.S. Attorney, argued the  cause for appellee.  With him on the brief were Wilma A. Lewis, U.S. Attorney, and R. Craig Lawrence, Assistant U.S.  Attorney.  Brian J. Sonfield, Assistant U.S. Attorney, entered an appearance.
Before:  Ginsburg, Randolph, and Tatel, Circuit Judges.
Opinion for the court filed by Circuit Judge Ginsburg.
Ginsburg, Circuit Judge:


1
AndrE Mays was convicted of  conspiring to distribute base and powder cocaine.  He now  invokes the Freedom of Information Act (FOIA), 5 U.S.C.  § 552, to get from the Drug Enforcement Agency documents  relating to its criminal investigation of him.  The Government  contends that it may withhold the information pursuant to  FOIA Exemption 7(C), which protects the privacy interests of  third parties, and Exemption (7)(D), which protects confidential information.  We hold, under Exemption 7(D), that express and implied grants of confidentiality protect the reports  of informants relating to Mays' conspiracy to traffic in cocaine.  With respect to Exemption 7(C), we remand this  matter for the district court to address Mays' argument that  certain non-exempt information must be segregated and released.

I. Background

2
After his conviction Mays asked the DEA for copies of all  DEA records filed under his name or under the names of  certain third parties.  With respect to Mays' own file, the  DEA responded by releasing portions of 14 pages;  referring  five pages to the FBI, all of which the FBI later released to  Mays;  and withholding 19 other pages under the claimed  authority of the Privacy Act, 5 U.S.C. § 552a(j)(2), and Exemptions 2, 7(C), 7(D), and 7(F) of the FOIA.  The DEA also  denied Mays access to information in the files of third parties,  citing the same provisions.  In all, the DEA processed 44  pages in response to Mays' request, releasing five pages in  their entirety, redacting and releasing 14 pages, and withholding 25 pages.


3
Mays filed this action in district court in order to compel  release of the withheld information.  The Government introduced into evidence the affidavit of Leila Wassom, a DEA paralegal, justifying the exemptions, along with a so-called  Vaughn index, containing an itemized account of the disputed  documents and of the exemption(s) and rationale(s) under  which the DEA withheld or redacted each item.  Mays conceded that the Government may withhold the items for which  it invoked Exemptions 2 and 7(F), and both sides moved for  summary judgment as to the other items. The district court,  believing that Mays challenged only the withholdings pursuant to Exemption 7(D), granted summary judgment for the  Government.  The court determined that some of the information in question is the subject of an express grant of  confidentiality the DEA made to an informant, and that the  DEA impliedly undertook to hold the remainder confidential  in light of the danger faced by a cooperating individual who  informs on drug traffickers.


4
Mays now appeals and, both pro se and through an amicus  appointed by this court, challenges the Government's application of Exemptions 7(C) and 7(D).  (We make no further  distinction between the arguments of the appellant and those  of the amicus in this court.)  Mays concedes that Exemption  7(C) applies to names of third parties and to other identifying  information, but contests both the Government's decision to  withhold certain "investigative details" and its failure to segregate and to produce non-exempt information on pages that  also contain exempt information.  As for Exemption 7(D), he  argues that there is insufficient evidence of an express grant  of confidentiality, and that the nature of his crime by itself  does not support an implied grant of confidentiality.

II. Analysis

5
Contrary to the understanding of the district court, Mays  properly contested the application of Exemption 7(C) in addition to that of Exemption 7(D).  Therefore, we address his  arguments with respect to each exemption.

A. Exemption 7(C)

6
Exemption 7(C) protects information the disclosure of  which "could reasonably be expected to constitute an unwarranted invasion of personal privacy."  5 U.S.C. § 552(b).  As


7
such, it reflects "the strong interest of individuals, whether  they be suspects, witnesses, or investigators, in not being  associated unwarrantedly with alleged criminal activity." Computer Prof'ls v. U.S. Secret Serv., 72 F.3d 897, 904 (D.C.  Cir. 1996).  When information withheld by the Government  implicates this interest, it becomes necessary to determine  whether disclosure is warranted by "balanc[ing] the public  interest in disclosure against the interest Congress intended  the Exemption to protect."  DOJ v. Reporters Comm., 489 U.S. 749, 776 (1989).  Because the FOIA is concerned with  the right of the general public to know what their government  is up to, the identity and interest of the party requesting the  document are irrelevant to this balancing.  See id. at 771. Absent exceptional circumstances, the balance categorically  favors withholding the names and addresses of third parties  as "the type of information sought is simply not very probative of an agency's behavior or performance."  Safecard  Servs., Inc. v. FCC, 926 F.2d 1197, 1205 (D.C. Cir. 1991). Finally, Exemption 7(C) ordinarily permits the Government  to withhold only the specific information to which it applies,  not the entire page or document in which the information  appears;  any non-exempt information must be segregated  and released, see 5 U.S.C. § 552(b), unless the "exempt and  nonexempt information are 'inextricably intertwined,' such  that the excision of exempt information would impose significant costs on the agency and produce an edited document  with little informational value."  Neufeld v. IRS, 646 F.2d 661, 666 (D.C. Cir. 1981).


8
It is against this backdrop that Mays contests the Government's withholdings under Exemption 7(C).  In his pro se  opposition to the Government's motion for summary judgment, he conceded the legitimacy of redacting "names or  other identifying symbols" but argued that "merely because  an isolated portion of a document need not be disclosed does  not make the entire document exempt from disclosure."  This  adequately presented the argument that under Exemption  7(C) only namesand other identifying information can be  withheld.


9
Although the district court did not address this argument,  we would affirm its grant of summary judgment if Mays could  not prevail against the Government's factual showing.  That,  however, is not the case.  In her affidavit Ms. Wassom  establishes that "[s]ome of the documents ... contain names  and addresses and other identifying information [exempt  from disclosure]," and asserts that "information about the  plaintiff is inextricably intertwined with third party information."  She does not say, however, that all the "third party  information" with which information about Mays is "inextricably intertwined" is itself exempt.  Segregation may prove  feasible when only that "third party information" actually  protected under Exemption 7(C), such as the aforementioned  "names and addresses and other identifying information," is  excised.


10
The Vaughn index also leaves open the possibility that  some of the "third party information" in question is unprotected.  It repeatedly characterizes withheld information as  "investigative details," but Exemption 7(C) does not necessarily cover all "investigative details" -a category presumably  distinct from, and potentially far broader than the "names of  individuals/personal information" to which the Vaughn index  elsewhere refers.  Only the latter, narrower category of  information is necessarily exempt.  See Nation Magazine v.  Customs Serv., 71 F.3d 885, 895-96 (D.C. Cir. 1995);  Safecard  Servs., 926 F.2d at 1206.  The present record simply does not  tell us whether and to what extent release of the "investigative details" referred to in the Vaughn index would reveal the  identity or otherwise implicate the privacy interests of any  third party.


11
Therefore, we must remand this aspect of the case for the  district court to determine what information is actually protected under Exemption 7(C) and whether any intelligible  portion of the contested pages can be segregated for release. Consistent with our precedent, the district court may review  the disputed documents in camera in order to make this  determination.  See QuiNon v. FBI, 86 F.3d 1222, 1228 (1996).

B. Exemption 7 (D)

12
Exemption 7(D) protects against the disclosure of "information furnished by a confidential source" and contained in a  record "compiled by [a] criminal law enforcement authority in  the course of a criminal investigation."  5 U.S.C. § 552(b). The applicability of the exemption in each case depends upon  whether the particular source who furnished the information  at issue was granted confidentiality, either expressly or by  implication.  See DOJ v. Landano, 508 U.S. 165, 172 (1993).

1. Express grant of confidentiality

13
Mays argues, first, that the district court lacked adequate  evidence to conclude that one source in this case received an  express grant of confidentiality.  This claim is without merit. Wassom's affidavit attributes four of the contested pages to a  single "coded informant" and describes the DEA's standard  practice of identifying confidential informants in this way. The Vaughn index confirms that each of the four pages is  marked by the same "DEA confidential informant code." This evidence is cognizable and unrebutted.


14
Mays nonetheless maintains that the record is insufficient  to support summary judgment for the Government in light of  our recent explication of the evidence required:


15
To withhold information under Exemption 7(D) by express assurances of confidentiality, the [Government] must present "probative evidence that the source did in fact receive an express grant of confidentiality."  Davin [v. DOJ, 60 F.3d 1043, 1061 (3d Cir. 1995)].  Such evidence can take a wide variety of forms, including notations on the face of a withheld document, the personal knowledge of an official familiar with the source, a statement by the source, or contemporaneous documents discussing practices or policies for dealing with the source or similarly situated sources.


16
Campbell v. DOJ, 164 F.3d 20, 34 (1998) (emphasis supplied). This obviously is not an exhaustive list.  In any event, the  Vaughn index in this case plainly refers to "notations on the face of [the] withheld document[s]" -specifically, the DEA  confidential informant code -indicating that this source  received an express assurance of confidentiality.  The Government is therefore entitled to summary judgment with  respect to the four pages so coded.

2. Implied grant of confidentiality

17
Mays argues, second, that the district court erred in concluding that an implied grant of confidentiality covers three  pages attributable to a second source who, according to  Wassom's affidavit, provided a local sheriff's office with information "about the drug trafficking activities of [Mays] and  third parties."  According to Wassom, because Mays "has  been convicted of conspiracy to distribute cocaine and cocaine  base .... [i]t is reasonable to infer that the individuals who  provided information about [Mays] would fear for their safety  if their identities or the information they provided was revealed."  Indeed, the Government maintains that the crime of  trafficking in cocaine is inherently so dangerous, and the  relationship of any individual with information about it sufficiently close to the danger, that confidentiality should automatically attach in these circumstances.


18
In DOJ v. Landano, 508 U.S. 165 (1993), the Supreme  Court mapped the contours of the inquiry into implied confidentiality.  It rejected the broad presumption urged by the  Government there "that a source is confidential within the  meaning of Exemption 7(D) whenever the source provides  information to the FBI in the course of a criminal investigation."  Id. at 181.  At the same time, the Court anticipated  that "often" the Government would be able to point to "more  narrowly defined circumstances that will support the inference."  Id. at 179.  After instancing the case of paid informants, the Court acknowledged that "[t]here may well be  other generic circumstances in which an implied assurance of  confidentiality fairly can be inferred."  Id.  "For example,  when circumstances such as the nature of the crime investigated and [the informant's] relation to it support an inference  of confidentiality, the Government is entitled to a presumption."  Id. at 181.


19
In Landano the Court plainly contemplated making probability judgments in assessing whether an implied grant of  confidentiality attaches to a particular type of source.  To  illustrate, the Court observed that"[m]ost people would think  that witnesses to a gang-related murder likely would be  unwilling to speak to the [FBI] except on the condition of  confidentiality." 508 U.S. at 179.  We have since identified  the crimes of "rebellion or insurrection, seditious conspiracy,  and advocating overthrow of the government" as serious  offenses that, when undertaken by a criminal enterprise with  a record of violence, warrant the inference that an informant  expects confidentiality.  Williams v. FBI, 69 F.3d 1155, 115960 (1995).


20
In this case the cooperating individual supplied information  about a conspiracy to distribute crack and powder cocaine. The pertinent question is whether the violence and risk of  retaliation that attend this type of crime warrant an implied  grant of confidentiality for such a source.  They most assuredly do.


21
This court knows all too well the violence and danger that  accompany the cocaine trade.  See United States v. Payne,  805 F.2d 1062, 1065 (1986) (firearms "are as much tools of the  [drug] trade as more commonly recognized drug paraphernalia");  Navegar, Inc. v. United States, 192 F.3d 1050, 1058  (1999) (Congressional Recordestablishes "disproportionate  link between [assault] weapons and drug-trafficking and violent crime");  United States v. Holland, 810 F.2d 1215, 1219  (1987) (drug transactions "contribute directly to the violent  and dangerous milieu that Congress sought to eliminate"). Indeed, for the same reasons that an informant would justifiably fear reprisal from a murderous street gang and expect  the authorities to keep his information confidential, so too  would an informant reasonably fear reprisal by conspirators  to distribute cocaine;  the two types of criminal enterprises  are closely comparable in terms of their organization and  their penchant for violence.  See U.S. Sentencing Commission,  Special Report to the Congress:  Cocaine and Federal Sentencing Policy 4 (1997) (trafficking in crack cocaine closely  associated with "systemic crime ... particularly the type of violent street crime so often connected with gangs, guns,  serious injury, and death");  U.S. Sentencing Commission,  Special Report to the Congress:  Cocaine and Federal Sentencing Policy 95-98 (1995) (chronicles empirics of violent  crime, including "elimination of informers," that attends trafficking in crack and powder cocaine).


22
Indeed, our notion of what is reasonable police conduct has  long reflected the heightened danger and risk of violence  posed by cocaine trafficking.  See United States v. Bonner,  874 F.2d 822, 827 (1989) (police justified in breaking down  door in part because "entrance into a situs of [cocaine]  trafficking carries all too real dangers to law enforcement"); United States v. White, 648 F.2d 29, 35 n.29 (1981) (study of  drugs and violence justifies police drawing weapons because  "odds [are] too high to require policemen to play 'russian  roulette' each time they effect a drug arrest").  Surely we  must extend the same consideration to informants when they  help a law enforcement agency combat this type of crime.  To  expose them to the real potential of retaliation at the hands of  cocaine traffickers would be not only incongruous but also  perverse.


23
Mays protests that the presumption urged by the Government is too broad, that it would cloak in confidentiality  anything anyone ever tells a law enforcement officer about  any drug crime.  Not so:  We speak here only of those  informants who supply intelligence relating to the crime of  conspiracy to distribute cocaine; the accumulated evidence  and experience of this court bear most forcefully upon that  specific offense.


24
Mays further objects that a presumption based solely upon  the "character of the crime" effectively obviates consideration  of "the source's relation to the crime." 508 U.S. at 179.  In  Landano the Supreme Court said only that both character  and relation -presumably whether the informant's "relation  to the crime" puts him at risk of retaliation -"may be  relevant," id., not that the source need have any particular  relationship to the crime in order for the information he  supplies to be deemed confidential.  Mays questions why, then, our decision in Williams, which involved crimes of a  very violent nature, turned nonetheless in part upon evidence  that (in Mays' words) "the particular sources were close to  the group" responsible for the crimes.  The answer is that  with respect to certain sources we did not have any independent evidence that they were close to the group;  we inferred  that they were precisely because they had provided "information [that] was of an intelligence nature and generally was not  provided to the public." 69 F.3d at 1158.  We reasoned that  if the sources could furnish such information then they surely  would have been "vulnerable to retaliation if [their] cooperation had been disclosed."  Id. at 1160.  That hardly suggests  that evidence of a close relationship between the source and  the crime is required in order to infer confidentiality.


25
In sum, whatever his "relation to the crime," an informant  is at risk to the extent the criminal enterprise he exposes is of  a type inclined toward violent retaliation.That a conspiracy  to distribute cocaine is typically a violent enterprise, in which  a reputation for retaliating against informants is a valuable  asset, is enough to establish the inference of implied confidentiality for those who give information about such a conspiracy.


26
This is not to deny that there may be cases in which a  person who provides information to the police, such as a  neighborhood anti-crime crusader, might not expect or even  want to be treated confidentially.  Nonetheless, Landano  plainly contemplates that courts will identify "generic circumstances in which an implied assurance of confidentiality fairly  can be inferred." 508 U.S. at 179.  And we have no doubt  that a source of information about a conspiracy to distribute  cocaine typically faces a sufficient threat of retaliation that  the information he provides should be treated as implicitly  confidential.

III. Conclusion

27
For the foregoing reasons we affirm the judgment of the  district court with respect to Exemption 7(D), and remand  this case for the district court to address, in a manner consistent with this opinion, Mays' claim with respect to  Exemption 7(C).


28
So ordered.